            Case 4:20-cr-00248-BSM Document 1 Filed 09/09/20 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA                    )       No. 4:20CRCX)d\4e,- f>Stv')
                                            )                                     FILED0
V.                                          )       1s u.s.c. § 922cg)(l)   EAST~~iPJ~J-mrJlA R~NSAS
                                            )
XAVION OMOWARE                              )                                      SEP O9 2020
                                        INDICTMENT

THE GRAND JURY CHARGES THAT:

                                          COUNT 1

       A.      On or about June 22, 2020, the defendant,

                                    XAVION OMOWARE,

had been previously and knowingly convicted of one or more of the following crimes punishable

by a term of imprisonment exceeding one year:

               1.     Felon in Possession of a Firearm, in the United States District Court for
                      the Eastern District of Arkansas, in Case Number 4:13CR00039-01-BSM;

               2.     Felon in Possession of a Firearm, in the United States District Court for
                      the Eastern District of Arkansas, in Case Number 4:08CR00323-01-BRW;

               3.     Simultaneous Possession of Drugs and a Firearm, in the Circuit Court of
                      Pulaski County, Arkansas, in Case Number CR 2003-929;

               4.     Possession of a Controlled Substance (Cocaine), in the Circuit Court of
                      Pulaski County, Arkansas, in Case Number CR 2003-929;

               5.     Manufacturing, Delivering, Possessing a Controlled Substance (Possession
                      of Cocaine with Intent to Deliver), in the Circuit Court of Pulaski County,
                      Arkansas, in Case Number CR 2003-300;

               6.     Theft by Receiving, in the Circuit Court of Pulaski County, Arkansas, in
                      Case Number CR 2003-300, in the Circuit Court of Pulaski County; and

               7.     Theft by Receiving, in the Circuit Court of Pulaski County, Arkansas, in
                      Case Number CR 2003-164.




                                                   1
             Case 4:20-cr-00248-BSM Document 1 Filed 09/09/20 Page 2 of 2


       B.       On or about June 22, 2020, in the Eastern District of Arkansas, the

defendant,

                                     XAVION OMOWARE,

knowingly possessed, in and affecting commerce, a firearm, that is: a Hi Point, Model C9, 9mm

pistol bearing serial number P1486211, in violation of Title 18, United States Code, Section

922(g)(l).

                                FORFEITURE ALLEGATION

       Upon conviction of the offense alleged in Count 1 of this Indictment, the defendant,

XAVION OMOWARE, shall forfeit to the United States pursuant to Title 18, United States

Code, Section 924(d), Title 21, United States Code, Section 853, and Title 28, United States

Code, Section 2461(c), all firearms and ammunition involved in the commission of the offense.



                      [END OF TEXT. SIGNATURE PAGE ATTACHED.]




                                                     2
